 1   Erika Bailey Drake (SBN 248034)
 2
     edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
     DRAKE & DRAKE, P.C.
 4   23679 Calabasas Road, Suite 403
 5   Calabasas, California 91302
     Telephone: 818.438.1332
 6   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   NORMA VALLEJO,                       )
11                                        ) CASE NO.: 2:20-cv-3228-AFM
           Plaintiff,                     )
12                                        )
13   v.                                   ) [PROPOSED] ORDER
                                          ) AWARDING EAJA FEES AND COSTS
14
     ANDREW SAUL,                         )
15   Commissioner of Social Security,     )
16
                                          )
           Defendant.                     )
17                                        )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of FOUR
21   THOUSAND THREE HUNDRED DOLLARS AND 00/100 ($4,300.00) and costs
22   in the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of
23   the stipulation.
24
     DATED: 7/6/2021
25
                                          HON. ALEXANER F. MacKINNON
26                                        UNITED STATES MAGISTRATE JUDGE
27
28



                                            -1-
